Case 1:19-cv-00715-LO-IDD Document 36 Filed 07/08/19 Page 1 of 2 PageID# 557




                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division


JUUL LABS, INC.,

                      Plaintiff,


v.                                                      Civil Action No. 1:19-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                      Defendants.



                      PLAINTIFF’S EX PARTE MOTION TO
                 EXTEND THE TEMPORARY RESTRAINING ORDER

       Plaintiff Juul Labs, Inc., (“Plaintiff” or “JLI”), seeks to extend the Temporary Restraining

Order granted and entered by the Court on June 7, 2019 [20], extended on June 18, 2019 [34]

and scheduled to expire on July 12, 2019, by a period of fourteen (14) days until July 26, 2019.

Such application is based upon this Motion and the concurrently filed Memorandum of Law.
Case 1:19-cv-00715-LO-IDD Document 36 Filed 07/08/19 Page 2 of 2 PageID# 558




Date: July 8, 2019                Respectfully submitted,

                                  /s/ Monica Riva Talley
                                  Monica Riva Talley (VSB No. 41840)
                                  Byron Pickard (VSB No. 47286)
                                  Dennies Varughese, Pharm.D. (pro hac vice)
                                  Nirav N. Desai (VSB. No. 72887)
                                  Nicholas J. Nowak (pro hac vice)
                                  Daniel S. Block (pro hac vice)
                                  STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                  1100 New York Ave., N.W., Suite 600
                                  Washington, DC 20005-3934
                                  Telephone No.: (202) 371-2600
                                  Facsimile No.: (202) 371-2540
                                  mtalley@sternekessler.com
                                  bpickard@sternekessler.com
                                  dvarughe@sternekessler.com
                                  ndesai@sternekessler.com
                                  nnowak@sternekessler.com
                                  dblock@sternekessler.com

                                 Attorneys for Plaintiff




                                     2
